Citation Nr: 0636005	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of stress fracture of the left foot.  

2.  Entitlement to a compensable initial evaluation for 
residuals of stress fracture of the right foot.

3.  Entitlement to service connection for degenerative joint 
disease of the left ankle.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 until his 
retirement in January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's claims are currently under the 
jurisdiction of the Pittsburgh, Pennsylvania, RO. 

The November 2004 statement of the case included eight 
issues.  However, when the veteran submitted his substantive 
appeal in January 2005, the veteran indicated that he was 
only seeking appellate review of the three issues listed on 
the title page of this decision.


FINDING OF FACT

1.  The veteran has no specific tenderness of the feet, he is 
able to walk with a normal gait, he is able to walk on his 
heels and toes, and the October 2003 VA examiner stated that 
the stress fractures of the feet had resolved.

2.  The veteran is diagnosed as having degenerative joint 
disease (i.e. arthritis) of the left ankle in October 2003.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
residuals of a stress fracture to the left foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).

2.  The criteria for a compensable initial rating for 
residuals of a stress fracture to the right foot are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).

3.  Presumptive service connection is warranted for 
degenerative joint disease of the left ankle.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for initial 
compensable ratings for residuals of left foot and right foot 
stress fractures has been accomplished.

In an October 2003 pre-rating notice letter the RO advised 
the veteran of VA's responsibilities to notify and assist the 
appellant in his claim, and what was required to prove a 
claim for service connection.  Following the October 2003 
notice letter, the RO granted service connection for 
residuals of stress fractures of the left and right feet.  At 
that time, the RO assigned disability ratings and effective 
dates.  As set forth in Dingess, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's claim for service 
connection for residuals of left and right foot stress 
fractures has been granted, i.e., proven, and he was assigned 
initial disability ratings and initial effective dates, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of disability ratings and effective dates, 
because the claims have already been proven and the purpose 
of section 5103(a) has been satisfied, that error was 
nonprejudicial.  

With respect to the claim of service connection for 
degenerative joint disease of the left ankle, the Board finds 
that given the favorable outcome below no conceivable 
prejudice to the veteran could result from this adjudication.  
In this regard, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  .  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for higher ratings by way 
of a statement of the case.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and provided 
the veteran with a VA medical examination.  In October 2003 
the veteran submitted a statement indicating that he did not 
have any additional evidence, and he did not know of any 
other sources of evidence.  The record does not otherwise 
indicate any existing pertinent records, in addition to those 
noted above, that that need to be obtained.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Stress fracture of the right and left foot

The veteran reported that he experienced stress fractures of 
the left and right feet in 1987 and 1988.  He asserts that he 
now gets pain and swelling of his feet residual of the stress 
fractures he had in service, and that he should receive 
compensable ratings for those symptoms.  

The veteran is currently in receipt of a noncompensable 
disability evaluations for residuals of stress fracture of 
the left foot and residuals of stress fracture of the right 
foot under 38 C.F.R. § 4.71, Diagnostic Code 5284, other foot 
injuries.  Moderate residuals of foot injuries warrant a 10 
percent evaluation.  A 20 percent evaluation requires 
moderately severe residuals.  A 30 percent evaluation 
requires severe residuals.

On VA examination in October 2003 the veteran complained of 
mild pain in his feet, left worse than right, on prolonged 
marching, especially uphill.  Examination of the feet 
revealed that the veteran had no specific tenderness of the 
feet.  The veteran was able to walk on his toes, on his 
heels, and tandem walk with a normal gait.  The examiner 
indicated that the veteran's stress fractures of the feet had 
resolved.  

The veteran maintains that the October 2003 VA examination 
was performed first thing in the morning, which meant that 
his feet were rested.  He asserts that as the day goes on he 
experiences symptoms that should entitle him to a compensable 
rating.  However, the VA examiner indicated that the 
veteran's left and right foot stress fractures had resolved 
without any residual disability and the veteran has not 
submitted any medical evidence since discharge from service 
indicating otherwise.

Objectively, the clinical data is absent for any medical 
findings that show functional impairment as a residual of 
left and right foot stress fractures that would equate to a 
moderate foot injury under Diagnostic Code 5284.

Additionally, the veteran has not been shown to have 
arthritis of the feet.  There is no medical evidence of pain 
on motion or other functional impairment of the left or right 
foot necessitating a compensable evaluation under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2006).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board notes that this is an initial rating case, and 
consideration has been given to staged ratings since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since the grant 
of service connection has the residuals of stress fractures 
to the left or right foot met the criteria for a compensable 
rating.  Thus staged ratings are inapplicable to this case.  
Accordingly the preponderance of the evidence is against a 
compensable initial rating for residuals of a stress fracture 
of the left foot, and is against a compensable initial rating 
for residuals of a stress fracture of the right foot.

II.  Service connection for degenerative joint disease of the 
left ankle

The veteran claims that he has a left ankle disability due to 
parachute jumping while in service.  The veteran had 
approximately 20 years of active military service.  The 
veteran underwent VA examination in October 2003, shortly 
before his discharge from service, in January 2004.  This 
examination report shows that the veteran had mild 
degenerative joint disease of the left ankle.  There are no 
records which contradicts this finding.  

Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Given that the veteran was diagnosed as having 
degenerative joint disease (arthritis) prior to discharge 
from service, it naturally follows that such conditions 
existed within one year of his service discharge from 
service.  As such, the Board finds that presumptive service 
connection is warranted.


ORDER

A compensable initial rating for residuals of stress fracture 
of the left foot is denied.  

A compensable initial evaluation for residuals of stress 
fracture of the right foot is denied.

Service connection for degenerative joint disease of the left 
ankle is granted.



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


